TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-97-00339-CV







Adela Perez Wilson, Appellant



v.



Texas Alcoholic Beverage Commission and Tim Humphreys, Appellees







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT


NO. 95-01247, HONORABLE MARY PEARL WILLIAMS, JUDGE PRESIDING







PER CURIAM

	Appellant Adela Perez Wilson appeals from a judgment of the trial court in favor of the
Texas Alcoholic Beverage Commission and Tim Humphreys.  Because appellant has failed to file a brief
we will dismiss this appeal for want of prosecution.

	On June 19, 1997, this Court received and filed the single volume transcript in this cause. 
Accordingly the brief was due on Monday, July 21, 1997.  See former Tex. R. App. P. 74(k). (1)  By letter
dated September 11, 1997, the Clerk of this Court notified the parties that appellant's brief was overdue
and that the appeal was subject to dismissal unless appellant tendered a motion by September 22, 1997,
reasonably explaining her failure to file a brief.  See former Tex. R. App. P.74(l)(1), 60(a)(2).  Thus far,
appellant has not submitted a brief and time has passed for filing a motion for extension of time to file a
brief.

	Accordingly, we dismiss the appeal for want of prosecution on our own motion.  Former
Tex. R. App. P. 60(a)(1),74( l) (1); Dickson v. Dickson, 541 S.W.2d 895, 896 (Tex. Civ. App.--Austin
1976, writ dism'd w.o.j.). 



Before Justices Powers, Aboussie and B. A. Smith

Appeal Dismissed for Want of Prosecution

Filed:   November 6, 1997

Do Not Publish
1.   We note that the Texas Rules of Appellate Procedure have been revised effective September
1, 1997. Because perfection of the appeal in this cause took place prior to the effective date and
appellant's brief was also due prior to the effective date, the former rules apply.  In the absence of a timely
filing of appellant's brief, the appeal is subject to dismissal for want of prosecution.  See former Tex. R.
App. P. 74 (l)(1).